DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1-11 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11 is the inclusion of the limitations of: a body comprising a bearing carrier fixed to an internal surface of the body;  5a tuning screw opening in the body opposite the bearing carrier; a slider opening in the body on the same side as the bearing carrier; a tuning screw with a first end and a second end, wherein the second end comprises a conical surface profile; wherein the tuning screw comprises a helical protrusion towards the second end;  10wherein the bearing carrier comprises a concave profile facing the tuning screw opening; wherein the tuning screw is slidably attached to the body through the tuning screw opening and the second end of the tuning screw slidably contacts the bearing carrier; a slider comprising a first end disposed on one side of the bearing carrier and a 15second end disposed on the opposite end of the bearing carrier; wherein the first end of the slider comprises a helical passageway configured to interface the helical protrusion of the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837